 In the Matter ofHIGGINS,INC.(PLANT No. I),EMPLOYERandINDUS-TRIAL UNION OF MARINE&SHIPBUILDING WORKERS OF AMERICA, CIO,PETITIONERIn the Matter of HIGGINS, INC. (PLANT No. I), EMPLOYERandNEWORLEANS METAL TRADES COUNCIL, AFFILIATED WITH THE AMERICAN'FEDERATION OF LABOR AND INTERNATIONAL ASSOCIATION OF MACHIN-ISTS, ACTING JOINTLY, PETITIONERCasesNos. 15-R-1680 and 15-R-1833, respectively:DecidedApril 24,1947Messrs. Fontaine Martin, Jr., and-Stuart S. Hellman,of New Or-leans,La., for the Employer.Messrs.William, T. Grist, H. H. Derby,andFrank Bruno,of NewOrleans, Lei., for the CIO.Messrs. D. 0. SpearsandJokn Carlton,of New Orleans, La., and111r.E. B. Rowan,ofWashington, D. C., for the MTC-IAM.Miss Irene R. Sitriber,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon separate petitions' duly filed, hearing in this case was held atNew Orleans,, Louisiana, on October 16, 1946, before T. Lowry Whit-taker, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.At thehearing, both the Employer and the CIO moved to dismiss thepetition.For reasons stated hereinafter, the motions are hereby denied.TheEmployer has requested oral argument.This request is hereby deniedinasmuch as the record, in our opinion, adequately presents the issuesand the positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT.1.THE' BUSINESS OF' THE EMPLOYERHiggins, Inc., a Louisiana corporation, operates three plants, twoof which are located in New Orleans, Louisiana, and are known ' as73 N. L.R. B., No. 108.739926-47-vol 73-36543 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlants No.II and No. III,while the third is located in Higgins, Loui-siana, and is known as Plant No.I.The only plant involved in-thisproceeding is Plant No. I.At this plant, the Employer is engaged inthe manufacture of pleasure boats,lumber, veneer,plywood, carbonparts, camp trailers,and plastic products.During the 10-monthperiod preceding the date of the hearing,purchases of raw material forPlant.No. I exceeded$1;000,000, of'which nlore than 904percent wasobtained frompointsoutside the State of Louisiana.During the sameperiod, finished products of Plant No.I exceeded$1,000,000, of whichmore than 90 percent was shipped to out-of-State destinations.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.11.THE OltGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,herein called the CIO, is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employees ofthe Employer.New Orleans Metal Trades Council, affiliated with the AmericanFederation of-Labor, and International Association of Machinists,herein jointly, called the MTC-IAM, are labor organizations claim-ing to represent employees of the Employer.,111.THE QUESTION CONCERNING REPRESENTATIONThe Employer was incorporated on January 9, 1946; on January31, 1946, it acquired from Higgins Industries, Inc.," Plant No. II, PlantNo. III, and a third plant known as Plant'No. IV.3On December 29,1945, more than a month before the transfer of the afore-mentionedplants to the Employer,4 the Board directed that an election 5 be.con-ducted amolig, the production and maintenance employees of =these'three plants, excluding certain categories.The CIO won the electionand was certified on April 18,1946.On March 15, 1946, the Employer acquired possession of Plant No.1.6There were 21 employees working in this plant at that time; buton April 17, when the CIO requested the Employerto recognize it asthe exclusive bargaining representative of Plant No. I employees,there were over 400 employees working there.The Employer refusedthe CIO's request and on April 29, 1946, the CIO filed its petition2This corporationis iiithe process of liquidation3 Plant No IV is,now being dismantled..4Prioi to theirttransfei,Plants No. II,No III,and No. IV wei e'knoNN n'as IndustrialCanal Plant, City Park Plant, and Bayou St. John Plant; respectivelyc Dfatter of Higgins hidustries,The,65 N L R B 50- -3Plant No I had pieviously been known,as the Michaud Plant,and was transferred tothe Emplover by a subsidiary of Higgins Industries, Inc. HIGGINS, INC. (PLANT NO. 1)545herein.At conferences held during,May and June 1946, the IAMand other affiliated organizations of the MTC-IAM informed the-Employer and the CIO of their claim to,represent the employees atPlant No. I; they also demonstrated to the Board's Regional Officetheir representative interest supporting such claim.On July 12,1946, the Employer nevertheless recognized and entered into a contractwith the CIO" as the-bargainilag ,representative of employees at PlantNo. I as well as Plants No. II and No. III.'On July 15, 1946, the CIO requested the Regional Director's per-mission. towithdraw its petition.As stated above, the RegionalOffice was by that time aware of the representative interest of theMTC-IAM affiliates. The Regional Director, therefore, properly de-nied the CIO's request for withdrawal -of its petition.On July 31,1946, the MTC-IAM filed its petition herein.--The Employer and the CIO contend that the present proceeding isbarred by the afore-mentioned certification of the CIO.This conten-tion is lacking in merit.The employees of Plant No. I did not, assuch, vote in the election and the certification by its very terms didnot cover Plant No. I.While some of the present employees at PlantNo. I were transferred from Plants No.-II and No. III after partici-pating in the election, they constitute a minority of the total numberof employees currently working at Plant No. I:8The Employer and the CIO further, contend that the July 1946contract was executed more than 10 days before the filing. of the MTC-IAM's petition herein, and, therefore,, under theGeneral ElectricX-Ray 9doctrine, the contract also constitutes a bar to this proceed-ing.This contention overlooks the fact that the CIO's petition hereinhad been filed on April 29, 1946, and that it was pending, as it still is,at the time the contract in question was executed.Under the circum-stances, wefind.that theGeneral Electric X-Raydoctriie is inappli-cable and the contrai;t,riat a bar herein.We find that a. question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section (6) and (7) of the Act.IV.THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVES.The MTC-IAM requests a unit consisting of all the production andmaintenance employees of the Employer at Plant No. I, includingleadermen and assistant foremen, but excluding all construction em-ployees, boat crews, plant-protection employees, production clerks, in-spectors,office`and°clericalworkers, foremen and all other supervisory7The contractterminateson June23, 1947'The record shows that 290 of the 1172 employees now employed in Plant No. I havebeen transferred from Plants No II and No IIIMatter of General Electric X-Ray Corporation,67 N.'L R. B 997. 546,DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.Although the Employer and the CIO agree as to thecomposition of the unit proposed by the MTC-I AM, they urge anEmployer-wide unit including Plants No. I, No. II, and No. III.Unlike Plants No. II and No. III, where only boats are built, PlantNo. I manufactures a variety of products, including boats.Theoperations of Plant No. I are carried on through divisions, the largerof which are the Boat Building Division, the Lumber Products Divi-sion, the Carbon Division, and the Trailer Division.The Boat Build-ing Division had been housed in Plant No. III before the Employeracquired possession of Plant No. I, but thereafter its operations as wellas some of its personnel -,were gradually moved to its present site.Bythe time of the hearing; the move was complete and production inPlant No. III had virtually' ceased.10Employment at Plant No. Ihas increased from 21 when the Employer took possession of the plantto 1,172 at the time of the hearing.Of the 1,172 employees, 290 hadbeen transferred from. Plants No. II and No. III, the majority of thetransfers having been effected since August 1946.While the Employer's plants are separately supervised, their busi-There is one pay-roll depart-ment for all plants and a central personnel office for hiring and formaintaining personnel records. 'Working conditions, pay scales, andemployee privileges are the same in all plants.The boat buildingoperations in all plants require the same employee skills and eachplant utilizes unskilled as well as semi-skilled and, skilled labor.Thereis,moreover, some integration of operations in the three plants.Forexample, all tooling operations are performed at Plant No. I.Thisoperational and personnel relationship between. all the Employer'splants would warrant establishing a unit comprised of the personnelof all three plants.-On the other hand, Plant No. I is 12 miles away from the Em-ployer's other plants and there is little personnel interchange betweenthem.Although 290 employees were transferred to Plant No. Ifrom Plants No. II and No. III, most of the transfers were of ei cteclbecause the operations of Plant No. III were moved ,to Plant No. I.There is no showing in the record that the employees in Plant No. Ihave been transferred to jobs in other plants. In addition, a separatepay roll is maintained for each plant.Plant No. I, moreover, employsi greater proportion of semi-skilled and unskilled workers than dothe other, plants.. Under these circumstances, a,unit confined to theemployees of Plant No. I would also be feasible.-,In view of the foregoing, we believe that the determination ofthe proper unit should depend, in part, upon the desires of the em-ployees themselves.We shall, therefore, make no final determination10while, the Employer testified that this plant is now for sale, the record,indicates thatthere are still employees in this plant. HIGGINS, INC. (PLANT NO. I)547of the appropriate unit at this time, but shall direct that an electionbe held among the employees in the following voting group to determine their desires respecting this matter : All production and mainte-nance employees of the Employer at Plant No. I, including'leadernienand assistant foremen; but excluding all construction employees, boatcrews, plant-protection employees, production clerks, inspectors, officeand clerical workers, foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or, otherwiseeffect changes, in the status of employees or effectively recommend suchaction.If a majority of these employees select the MTC-IAM as,their bar-gaining representative they will be taken to have indicated their desireto constitute a separate appropriate unit. If, however, they selectthe CIO, they will be taken to have indicated their desire to constitute,together with the employees in Plants-No. II and No. III, a 3-plantbargaining unit.DIRECTION OF ELECTION 11As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Higgins, Inc., New Orleans,Louisiana, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Fifteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the voting group described in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction; including employees who did notwork during said pay-roll period because they were ill or on vacation,or temporarily laid off, and including employees in the armed forcesof the United States who, present themselves in person at the polls,but excluding those eniployees,who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byIndustrial Union of Marine & Shipbuilding Workers of America, CIO,or by New Orleans Metal Trades Council, affiliated with the AmericanFederation of Labor, and International Association of Machinists, forthe purposes of collective bargaining, or by neither.11 Any participant in the election herein ,may, upon, its prompt request to, and approvalthereof by, the Regional Director, have itsnameremoved from the ballot